OPINION OF THE COURT
Sullivan, J. P.
Pursuant to a prior order of this Court (210 AD2d 91, lv denied 85 NY2d 863), this appeal was held in abeyance and the matter remanded for a hearing on defendant’s motion to suppress physical evidence, limited solely to the recovery of $650 in United States currency from his person. As to the drugs found nearby, we held, on our initial consideration of the matter, that defendant lacked standing to challenge their seizure.
At the hearing, Detective Hector, trained in narcotics investigation and with considerable experience in drug enforcement and whose testimony was found to be credible, testified that on November 18, 1989, at about 3:00 p.m., while acting as a backup in an unrelated "buy and bust” operation in the vicinity of 112th Street and St. Nicholas Avenue, a drug-prone location, he observed defendant and an unapprehended woman engaged in conversation. He saw the woman hand money to defendant, who, in turn, handed her something which, although the detective could not see, he believed to be a crack vial because of the way the woman held it. The woman then looked at the object defendant had given her and the two walked away from each other. Based on his experience and the way the woman held and glanced at the object defendant gave her, Detective Hector believed that he had witnessed a drug transaction.
The detective followed defendant who, after walking a short distance across the street, removed a plastic bag from his person and placed it into a stack of cinder blocks located at a construction site. Detective Hector had not seen the plastic bag *419before. He then stopped defendant, handcuffed him and patted him down for weapons. By this time, another member of the backup team arrived and defendant was subjected to a full search, which uncovered the $650 that was the subject of the suppression hearing.1
Detective Hector left defendant with his brother officer while he pursued the suspects in the unrelated buy and bust operation. He returned within two or three minutes, retrieved the plastic bag from the cinder blocks and, upon inspection, found that it contained 62 vials of a substance which he recognized and was later confirmed to be crack cocaine. At the hearing the People conceded that at the time defendant was handcuffed, which was prior to the recovery of the plastic bag containing the crack vials, he was under arrest. Thus, as far as the seizure of the $650 is concerned, the issue before us is whether defendant’s arrest was supported by probable cause. In our view, it was.
Probable cause is based on "information which would lead a reasonable person who possesses the same expertise as the officer to conclude, under the circumstances, that a crime is being or was committed [citations omitted]” (People v McRay, 51 NY2d 594, 602); it "does not require proof to a mathematical certainty, or proof beyond a reasonable doubt” (People v Mercado, 68 NY2d 874, 877, cert denied 479 US 1095). Moreover, "[s]ince the Fourth Amendment’s commands are 'practical and not abstract’, they must be interpreted 'in a commonsense and realistic fashion’.” (People v Graham, 211 AD2d 55, 58, lv denied 86 NY2d 795, quoting United States v Ventresca, 380 US 102, 108.)
In People v McRay (51 NY2d 594, supra, at 601-602, 604), the Court of Appeals identified three factors as relevant in determining whether probable cause exists in the case of a police officer’s observation of what he believes to be street-level drug dealing — the " 'telltale sign’ ” of illicit drug activity, a high incidence of drug trafficking in the particular area and the training and experience of the observing police officer. (See, People v King, 200 AD2d 487, 488, lv denied 83 NY2d 873.) The emphasis, of course, should be on "an evaluation of the totality of circumstances, which takes into account the 'realities of ev*420eryday life unfolding before a trained officer who has to confront, on a daily basis, similar incidents.’ ” (People v Graham, 211 AD2d, supra, at 58-59, quoting People v Cabot, 88 AD2d 556, 557; see, People v McRay, 51 NY2d, supra, at 605, n 5; Matter of Shermaine J., 208 AD2d 158.) Probable cause should not turn, as the hearing court aptly phrased it, "on a mechanistic counting of observations.”
Here, the three factors noted in McRay were present. As the hearing court found, Detective Hector had a "significant amount” of experience in narcotics enforcement, including his training and involvement in a large number of arrests. Indeed, he had made hundreds of narcotics arrests, including those involving cocaine, and had been trained in the identification of narcotics, the methods of packaging and the manner in which they are sold. Thus, the hearing court justifiably concluded that Detective Hector’s determination that he had just witnessed a drug transaction was the reasoned judgment of a qualified, seasoned observer. (See, e.g., People v Owens, 155 AD2d 696, 697.)
The second McRay factor, i.e., the drug-prone nature of the area, was, as the hearing court found, shown by Detective Hector’s testimony that defendant was observed in what appeared to the detective to be a narcotics transaction in an area rife with drug activity. As to the third McRay factor, the surrounding circumstances bear every "telltale” indication that defendant was selling drugs. No longer do the courts require as a prerequisite to a finding of probable cause the observation of a "hallmark” of a drug transaction, such as plastic vials, tinfoil packets or glassine envelopes. (See, People v Graham, 211 AD2d 55, supra.) As this Court recognized in Graham, vials of crack are "objects too small to be identified except at very close range” (supra, at 60). Thus, while Detective Hector did not see the object defendant passed to the unapprehended buyer, his training and experience led him to believe from the way she received the object, glanced at it and then moved away from defendant that she was a drug purchaser and that a vial had been exchanged for money.2 The exchange of currency is, of course, a highly significant consideration in this type of an encounter. (See, People v Shaw, 193 AD2d 390, 391, lv denied 82 NY2d 759.)
*421Particularly significant was defendant’s immediate postsale act of hiding the plastic bag in the stack of cinder blocks across the street. That defendant went out of his way to hide the plastic bag within the pile of cinder blocks, rather than merely placing it on top of the stack, could lead an experienced narcotics officer, such as Detective Hector, to conclude that defendant had just sold narcotics and was placing the balance of his inventory — his "stash” — in its hiding place. The dissent’s conclusions that Detective Hector decided to arrest defendant prior to his observation of defendant’s placement of the bag in the cinder blocks and, conversely, that this observation was not a factor in Hector’s decision to make the arrest are unsupported by the record. Nor can such an inference be fairly drawn on any reading of Hector’s testimony. Moreover, no such finding was made by the hearing court.
In any event, even if the observation of defendant’s placement of the bag in the cinder blocks was not a subjective factor in Hector’s decision to arrest defendant, there still would be probable cause to arrest. In determining whether probable cause exists, an "objective judicial determination of the facts in existence and known to the officer” prevails over the officer’s "subjective evaluation.” (People v Lopez, 95 AD2d 241, 246; see also, Maryland v Macon, 472 US 463, 470-471 ["Whether a Fourth Amendment violation has occurred ’turns on an objective assessment of the officer’s actions in light of the facts and circumstances confronting him at the time,’ * * * and not on the officer’s actual state of mind at the time the challenged action was taken” (quoting Scott v United States, 436 US 128, 136)].)
This Court, in People v Graham (211 AD2d 55, supra), as it had in earlier cases (see, e.g., People v Carmona, 208 AD2d 369, lv granted 84 NY2d 1041, appeal dismissed 85 NY2d 960; People v McLeod, 202 AD2d 232, lv denied 83 NY2d 969), reasoned that the use of a stash was a significant factor in concluding that, despite the observing officer’s inability to identify the object exchanged for money, probable cause existed to believe that a drug transaction had occurred. (211 AD2d, supra, at 60.) While there were five separate transactions in Graham and this Court did caution that "the observation of one such transaction under these circumstances might leave room for doubt” (supra, at 61), it should be noted that the circumstances there differed. Unlike the furtive hiding here, the stash there, from which the defendant distanced himself, was kept in a brown paper bag in open view. In Graham, the ad*422ditional transactions gave meaning and substance to the officer’s initial observations. Here, Detective Hector’s observations of the woman purchaser’s manner of holding and looking at the exchanged object and, most significantly, defendant’s immediate concealment of his stash following the exchange provided meaning and substance to the transaction which led to the belief that defendant had just consummated a drug sale.
Thus, the totality of the circumstances adduced at the hearing, including Detective Hector’s training and extensive narcotics enforcement experience, the drug-prone character of the area, the purchaser’s manner of holding and glancing at the exchanged object and defendant’s concealment of the plastic bag in near proximity immediately after the transaction, provides ample support for the conclusion that probable cause existed to arrest and search defendant.
Since none of defendant’s other contentions raised on appeal have merit, the judgment of conviction should be affirmed.
Accordingly, the judgment of the Supreme Court, New York County (Frederic S. Berman, J.), rendered June 27,1990, which, after a jury trial, convicted defendant of criminal possession of a controlled substance in the third and fourth degrees and sentenced him to concurrent indeterminate terms of imprisonment of from 6 to 12 years and 4 to 8 years, respectively, should be affirmed.

. Although the People, based on the detective’s earlier testimony, contend that the recovery of the $650 took place after the seizure of the plastic bag containing the drugs from the cinder blocks, the detective clarified his testimony on cross-examination. It appears that both the frisk and the search of defendant preceded the recovery of the drugs.


. While the purchaser’s conduct here is more innocuous than that found relevant in other cases (see, e.g., People v Bittner, 97 AD2d 33, 37 [where the purchaser sniffed the object]; People v Owens, 155 AD2d 696, supra [where the purchaser placed the object in her mouth]), it is nevertheless significant when viewed in the totality of the circumstances.